— Appeal from that part of an order of the Supreme Court (Harris, J.), entered June 14, 1990 in Albany County, which granted defendants’ motion to dismiss the complaint for, inter alia, failure to state a cause of action.
In a recent decision of this court we stated that " 'absent fraud, collusion, malicious acts or special circumstances, an attorney is not liable to third parties, not in privity, for harm caused by professional negligence’ ” (Deeb v Johnson, 170 AD2d 865, quoting Estate of Spivey v Pulley, 138 AD2d 563, 564). Accordingly, as there was no privity between plaintiff and defendants, plaintiff’s complaint was properly dismissed *986for failure to state a cause of action (see, Deeb v Johnson, supra). Having reached this conclusion, we need not address any remaining issues.
Mahoney, P. J., Casey, Yesawich Jr. and Mercure, JJ., concur. Ordered that the order is affirmed, without costs.